Citation Nr: 0429399	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  99-24 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for eye disability. 
 
2.  Entitlement to service connection for a left hip 
disability. 
 
3.  Entitlement to an increased rating for pes planus, 
currently evaluated as 30 percent disabling. 
 
4.  Entitlement to an effective date earlier than September 
8, 1997 for the assignment of a 30 percent rating for pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 until 
February 1946.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an April 1998 
rating decision of the Regional Office (RO) Newark, New 
Jersey that granted an evaluation of 10 percent for pes 
planus.  The 10 percent rating was increased to 30 percent, 
effective from September 8, 1997, by rating action dated in 
August 2000.  

The appellant was afforded a personal hearing in March 2004 
before the undersigned Veterans law Judge sitting at the RO.  
The transcript is of record.  

The veteran in a letter dated in August 2000 questioned why 
his compensation check was stopped in 1956.  This matter is 
referred to the RO for appropriate action. These issues are 
being addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


REMAND

Additional VA outpatient records were received apparently in 
March 2004 showing findings relative to the veteran's feet 
and eyes.  A review of the record indicates that the RO 
apparently did not have the opportunity to review these 
records in conjunction with the veteran's current claim nor 
was a supplemental statement of the case issued.  The VA 
outpatient records on file cover a period of treatment from r 
2001 through February 2004.  The Board notes that the VA 
outpatient records contain a summary treatment that the 
veteran has received, to include at the podiatry clinic, that 
dates to 1993.  These records may be relevant both to the 
service connected claim and the earlier effective date claim 
and should be obtained.  

The veteran is claiming service connection for a left hip 
disorder as secondary to his service connected bilateral foot 
disorder.  The July 2000 VA examination showed that the 
veteran had an increased pronated gait with collapsing of the 
entire medial arch.  As such, the Board is of the opinion 
that a specialized examination is warranted with regard to 
the etiology of the left hip disorder.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
the appropriate release of information 
forms in order to obtain copies of all 
VA and private medical records 
pertaining to treatment for his eyes 
and left hip following service up to 
the present, which have not been 
previously submitted.  

2.  The RO should request that the VA 
facility in East Orange, New Jersey 
furnish all additional treatment records 
covering the period from 1946 to 
December 2001, and from March 2004 to 
the present.

3.  Thereafter, the RO should schedule 
the veteran for a VA examination by an 
orthopedist to determine the nature, 
severity, and etiology of any 
disabilities involving the hip and feet.  
All tests and studies deemed necessary, 
including X- rays, should be performed.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner is requested to include in the 
findings as to whether there is marked 
pronation, extreme tenderness of the 
plantar surfaces of the feet, marked 
inward displacement or severe spasm of 
the tendo Achilles on manipulation, 
which is not improved by orthopedic 
shoes or appliances 

If disabilities of the feet in addition 
to the pes planus are diagnosed the 
examiner is requested to render an 
opinion as to whether it is as likely as 
not that these disorder(s) of the feet 
were caused or are aggravated by the 
service connected pes planus?  The 
examiner is also requested to render an 
opinion as to whether it is as likely as 
not that any current hip disability 
diagnosed was caused by or is aggravated 
by service-connected disorder of the 
feet?

A complete rationale for the opinions 
expressed should be included in the 
report.

4.  Thereafter the RO should re-
adjudicate the claims, to include a 
review of all evidence received since 
the December 1999 statement of the 
case.  If the benefits sought remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be given the opportunity to respond.  
The case should then be returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




5

